Name: Council Regulation (EU) 2015/734 of 7 May 2015 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Africa
 Date Published: nan

 8.5.2015 EN Official Journal of the European Union L 117/11 COUNCIL REGULATION (EU) 2015/734 of 7 May 2015 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 224/2014 (2) gives effect to certain measures provided for in Decision 2013/798/CFSP. (2) The United Nations Security Council Resolutions (UNSCR) 2127 (2013) of 5 December 2013, 2134 (2014) of 28 January 2014, and Decision 2013/798/CFSP, provide for an arms embargo against the Central African Republic and the freezing of funds and economic resources of certain persons engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic. (3) On 22 January 2015 the United Nations Security Council adopted Resolution 2196 (2015) extending the scope of criteria for the designation of persons and entities. In Decision (CFSP) 2015/739 (3) the Council decided to extend the scope of the criteria accordingly. (4) Those measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (5) Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 224/2014 is amended as follows: (1) Article 3 is replaced by the following: Article 3 By way of derogation from Article 2, the prohibitions laid down in that Article shall not apply to the provision of technical assistance, financing or financial assistance or brokering services: (a) intended solely for the support of or use by the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic (Minusca), the African Union Regional Task Force (AU-RTF), and the Union missions and the French forces deployed in the Central African Republic; (b) related to protective clothing, including flak jackets and military helmets, temporarily exported to the Central African Republic by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only. . (2) In Article 5, paragraph 3 is replaced by the following: 3. Annex I shall include natural or legal persons, entities and bodies identified by the Sanctions Committee as engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition towards free and fair democratic elections, or that fuel violence: (a) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013), or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the Central African Republic, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the Central African Republic; (b) being involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the Central African Republic, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (c) recruiting or using children in armed conflict in the Central African Republic, in violation of applicable international law; (d) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold and wildlife, as well as wildlife products, in or from the Central African Republic; (e) obstructing the delivery of humanitarian assistance to the Central African Republic, or access to, or distribution of, humanitarian assistance in the Central African Republic; (f) involved in planning, directing, sponsoring, or conducting attacks against United Nations missions or international security presences, including Minusca, the Union missions and the French operations which support them; (g) being leaders of an entity designated by the Sanctions Committee, or having provided support to, or having acted for or on behalf of or at the direction of, a person, entity or body designated by the Sanctions Committee, or an entity owned or controlled by a designated person, entity or body. . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 352, 24.12.2013, p. 51. (2) Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (OJ L 70, 11.3.2014, p. 1). (3) Council Decision (CFSP) 2015/739 of 7 May 2015 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic (see page 49 of this Official Journal).